*333B.EPORT op Committee Advéese to Me. MoCabe.
Assembly Chambee, February 21 st, 1861.
Mr. Finch from the majority of the committee on privileges and elections, to which was referred the petition of Dennis McCabe, for the seat now occupied by Henry Arcularius, reported in writing adversely thereto.
On motion of Mr. Birdsall, the report was laid on the table. Assembly Journal, 1861, page 373.
REPORT TAKEN PEOM THE TABLE.-MADE SPECIAL OeDEE.
Assembly Chambee, March §th, 1861.
Mr. Pierce moved to take from the table the majority report of the committee on privileges and elections, onjhe petition of Dennis Mc-Cabe, claiming the seat occupied by Henry Arcularius.
Mr. Speaker put the question, whether the House would agree to said motion, and it was determined in the affirmative.
Mi-. Benedict moved to postpone the further consideration of the question until Friday evening, -March 15th, at half past seven o’clock, and that a session of the House be held at that time.
Mr. Speaker put the question, and it was determined in the affirmative.
Assembly Journal, 1861, pages 477, 478.
B.EPORT Adopted. — Henby Aeoulaeius Awaeded Seat.
Assembly Chambee, March 15th, 1861.
Special Oedee — Oonsidebation op.
The House then proceeded to the consideration of the special order, being the report of the majority of the committee on privileges and elections, on the petition of Dennis McCabe, for the seat occupied by Henry Arcularius, in the words following:
Bepoet op Majoetty op Committee.
A majority of the committee on privileges and elections, to which was referred the memorial of Dennis McCabe, claiming to be entitled to the seat now occupied in the Assembly by Hon. Henry Arcularius, beg leave respectfully to report:
That the claim of said McCabe to the seat of said Arcularius is founded on the fact alone that the returns from the first election dis*334trict of the twelfth ward of the city of New York was illegal, and should have been rejected, because there were only two canvassers. present at the counting of the votes of said district, and the returns were signed hy onl/y two canvassers, whereas the law requires three canvassers to be present to form a board and to count the votes. •
Your committee find that there were three canvassers for said district duly appointed, but that only two of them were present at any time after the closing of the poles and during the canvass of the votes, and that only two canvassers signed the returns from the said election district, and that the law requires three canvassers to form a board and to canvass the votes.
It is admitted that the votes of this district, the first election district of the twelfth ward, elect Arcularius, and, if rejected, McCabe is elected.
Your committee deem it within their province -to go Toehind all returns, and ascertain the will of the electors as expressed by the votes cast, overlooking mere informalities and irregularities; and, therefore, in the absence of any fraud in fact, they conclude that they cannot reject the votes given in this election district for the only alleged reason that three canvassers were not present to form aboard, nor at 'any time during the canvass of the votes. We therefore recommend the adojition of the following resolution :
HeNry Arcularius Retains his Seat.
. Resolved, That Dennis McCabe is not entitled to the seat in this Assembly now occupied by Henry Arcularius.
Pending the question on the adoption of the resolution,
Mr. McDermott moved that Dennis McCabe be admitted to the privileges of the floor during the discussion thereof.
Mr. Speaker put the question whether the House would agree to said motion, and it was determined in the affirmative.
Debate was had thereon, when the Speaker put the question whether the house would agree to said resolution, and it was determined in the affirmative.
Assembly Journal, 1861, pages 517, 518..